FILE COPY


                                   M A N D A T E

TO THE 343RD DISTRICT COURT of SAN PATRICIO COUNTY, GREETINGS:

Before our Court of Appeals for the Thirteenth District of Texas, on the 17th day of July,
2014, the cause upon appeal to revise or reverse your judgment between

MARK BERNHARD,                                                                    Appellant,
                                             v.
CITY OF ARANSAS PASS, TEXAS                                                        Appellee.
CAUSE NO. 13-13-00354-CV                                       (Tr.Ct.No. S-12-5831-CV-C)

was determined; and therein our said Court made its order in these words:

                                        JUDGMENT

THE THIRTEENTH COURT OF APPEALS, having considered the parties’ joint motion
to vacate, vacates and withdraws the judgment that this Court issued on July 17, 2014;
however, the opinion previously issued in this cause will not be withdrawn. The Court
reinstates the trial court’s order of January 24, 2013 granting the plea to the jurisdiction
filed by the City of Aransas Pass, Texas, and we dismiss the appeal. Costs of the
appeal are adjudged against appellant.

We further order this decision certified below for observance.

September 24, 2014

                                         

WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Thirteenth District of Texas, in this behalf, and in all things have it duly
recognized, obeyed and executed.

WITNESS, the Hon. Rogelio Valdez, Chief Justice of our Court of Appeals, with the seal
thereof affixed, at the City of Edinburg, Texas this 30th day of January, 2015.




                                                  Dorian E. Ramirez, CLERK